Citation Nr: 0019146	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-34 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
deviated nasal septum.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from April 1942 to October 
1945, from August 1946 to August 1951, and from July 1952 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating actions of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  This issue was last before the Board in May 1997 at 
which time it was remanded for RO consideration of new rating 
criteria which had been adopted during the pendency of the 
appeal.  The case is now ready for appellate review.


FINDING OF FACT

A deviated nasal septum, residual of a nasal fracture during 
service, results in bilateral narrowing of the nasal valve 
without tenderness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.97, Diagnostic Code 6502 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation is well 
grounded in that it is plausible.  All of the facts have been 
developed as far as practicable, all records identified have 
been collected for review and no further assistance is 
necessary to comply with the duty to assist.  In this regard, 
the Board notes that, pursuant to its May 1997 remand, the RO 
requested the veteran to identify all medical records 
documenting treatment of his deviated nasal septum from 1991 
forward and although the RO posted letters to the veteran 
requesting him to assist in any additional development in 
1997 and 1999, the veteran did not respond.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after a claim has been 
filed or reopened but before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise, or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  As pointed out in the Board's most recent May 1997 
remand, the criteria for evaluating the veteran's deviated 
nasal septum was changed during the pendency of this appeal.  
Accordingly, the Board is compelled to review the clinical 
evidence on file in relation to both the older superseded and 
the more newly adopted criteria and to apply, since the 
adoption of the newer criteria, whichever of the two criteria 
are more favorable to the veteran's claim.  

The now superseded criteria for a deviated nasal septum 
provided that deflection of the nasal septum solely due to 
trauma with marked interference with breathing space 
warranted a 10 percent evaluation.  Deflection due to trauma 
with only slight symptoms warranted a noncompensable 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  

The currently applicable criteria, effective since September 
1996, provides that deviation of the nasal septum due to 
trauma warrants a 10 percent evaluation if there is 50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  There is no provision for 
a noncompensable evaluation.  38 C.F.R. § 4.97, Diagnostic 
Code 6502.  See also 38 C.F.R. § 4.31.  

Analysis:  In July 1992, the veteran filed a claim for 
service connection for residuals of a nose injury during 
service.  The service medical records reveal that in January 
1943, 49 years prior to his claim, the veteran sustained a 
fractured nasal bone in a motor vehicle accident.  A VA 
examination provided in October 1992 revealed that the 
veteran had had surgery to correct the nasal obstruction but 
since that time he had intermittent difficulty with nasal 
blockage and with breathing.  He also had intermittent 
problems with sinus infection.  He was provided antibiotics 
for periodic infection.  Examination revealed the veteran had 
chronic nasal blockage with mucopurulent discharge 
bilaterally.  He had a "very slightly deviated" nasal 
septum with obstruction of the nasal vestibule on the left 
because of bowing of the septum.  There were no other 
structural abnormalities posteriorly but there was a 
considerable amount of discharge related to chronic 
sinusitis.  The diagnosis was that the veteran had post-nasal 
trauma with nasal obstruction residual, and also residual 
chronic sinusitis.  There was no external cosmetic deformity.  

On the basis of the service medical records and this VA 
examination, the RO in Winston-Salem, North Carolina, in a 
February 1993 rating action, granted service connection for a 
deviated nasal septum with a 10 percent evaluation and also 
for chronic sinusitis with a 10 percent evaluation, effective 
from the date of the veteran's claim in July 1992.

The veteran subsequently filed multiple claims for additional 
service-connected disability and also requested consideration 
of an increased evaluation for his deviated nasal septum.  
This issue was remanded by the Board in May 1997 for an 
additional examination, for collection of any additional 
records, and for initial RO consideration of changed rating 
criteria.  

In April 1999, the veteran was provided with a VA examination 
of the nose and sinus.  It was noted at the time that the 
veteran had a past medical history including diagnoses of 
gastroesophageal reflux disease, cerebral vascular accidents 
with right-sided weakness, status-post cataract surgery, 
multiple coronary artery bypass grafts, and a history of 
myocardial infarctions.  Upon examination the veteran 
complained of a sensation of something being stuck in the 
left side of his throat for the past nine months.  He had 
recently had a barium swallow performed at a private hospital 
but these results were unavailable.  The veteran also 
complained of chronic sinusitis symptoms and experienced 
chronic post nasal drainage and difficulty breathing through 
his nose on both sides.  He denied any anterior rhinorrhea.  
He also complained recently that he snored and paused 
intermittently in breathing while sleeping.  He was currently 
using Flovent and Claritin.  He had been treated with various 
antibiotics.  Physical examination revealed that the veteran 
had polyploid changes throughout the mucosa of his nasal 
cavities bilaterally.  There were no septal perforations and 
no other lesions observed.  There was no purulent drainage in 
the nasal cavity.  The nasal valve was narrowed bilaterally 
but there was no tenderness of the sinuses.  A neck 
examination was benign.  This physician related the veteran's 
sensation of something stuck in his throat to a globus 
hystericus sensation which was believed to be secondary to 
the veteran's gastroesophageal reflux disease.  This 
physician also related polyploid changes throughout the nasal 
cavity to allergic rhinitis.  

The veteran sustained a deviation of the nasal septum at the 
time of a motor vehicle accident during service in the 1940's 
and the clinical evidence on file shows that this has 
resulted in a chronic airway obstruction through the 
veteran's nose.  The veteran has been in receipt of a 10 
percent evaluation, the highest schedular evaluation 
available, for this deviated nasal septum, since his claim 
therefor in July 1992.  He was initially provided this 
evaluation under superseded criteria which allowed a 10 
percent evaluation for traumatic injury of the nose with 
marked interference with breathing.  The RO confirmed and 
continued this evaluation under the newer criteria which 
provides for a 10 percent evaluation as a result of traumatic 
injury on the basis of a 50 percent obstruction of the nasal 
passage on both sides.  While neither VA examination on file 
states that the veteran has at least a 50 percent 
obstruction, the consistent findings of significant bilateral 
restriction adequately supports a finding that the veteran 
meets or closely approximates the criteria for a 10 percent 
evaluation under both the older and now superseded and the 
newly adopted criteria.  No higher evaluation is warranted 
under the Schedule for a deviated nasal septum.  A 30 percent 
evaluation is warranted if the clinical evidence reveals an 
actual loss of part of the nose or with scarring which 
actually exposes both nasal passages but no clinical evidence 
on file reveals this level of damage.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6504.  

While other symptoms were complained of during the most 
recent examination in April 1999, those symptoms are clearly 
attributable to other disabilities.  The veteran is in 
receipt of a separate grant of service connection for chronic 
sinusitis and has been in receipt of a 10 percent evaluation 
therefor also since July 1992.  Upon review of the April 1999 
VA ear, nose and throat examination, the RO issued a rating 
decision denying an evaluation in excess of 10 percent for 
chronic sinusitis and the veteran was notified and there is 
no indication that he disagreed.  The veteran is not service 
connected for allergic rhinitis which the most recent VA 
examining physician wrote was responsible for polyploid 
changes throughout the nasal cavities.  The veteran is not 
service connected for sleep apnea or any separate disability 
of the neck.  Moreover, there is no clinical evidence on file 
which relates allergic rhinitis or sleep apnea to any 
incident of service or to any other service-connected 
disability.

The veteran is in receipt of the maximum schedular evaluation 
for a deviated nasal septum under both superseded and current 
schedular criteria and no clinical evidence on file supports 
an evaluation in excess of 10 percent solely on the basis of 
a deviated nasal septum.  The evaluation of the same 
disability under various diagnoses is to be avoided.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
deviated nasal septum is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

